Citation Nr: 1510456	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in April 2011, April 2013, and January 2014; when it was remanded for additional development.  


REMAND

Regrettably, the Board finds that additional remand is required to fulfill the Board's January 2014 remand directives, which were, in essence, a reissuance of the April 2013 remand directives.   

Both the January 2014 and April 2013 remands instructed that an addendum medical opinion be obtained from the August 2007 VA examiner who rendered an opinion regarding the etiological relationship between the Veteran's low back disability and service-connected allergic rhinitis.  Both of the prior remands indicated that if the August 2007 VA examiner was not available, a new VA examination was to be provided Veteran and the new examiner was to provide the requested opinion.  

Contrary to the April 2013 remand instructions, a June 2013 addendum opinion was obtained by a different VA examiner, who did not provide the required new VA examination.  Therefore, the Board issued the January 2014 remand to ensure compliance with the April 2013 remand directives.  

Upon review of the record, the Board finds that compliance with the remand directives has still not been achieved.  Rather than obtaining a new addendum opinion from the August 2007 VA examiner or provided the Veteran a new VA examination by a completely new examiner, the June 2013 addendum opinion was added again to the record, with a new received date in the file as February 2014.  The Board finds that "development" does not comply with the directives of the January 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner who has not previously examined him or provided an opinion and who has sufficient expertise to determine the nature and etiology of the current low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A complete rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any current low back disability is etiologically related to the Veteran's active service?

(b) Is it at least as likely as not (50 percent or greater probability) that any current low back disability was caused or chronically worsened by any of the Veteran's service-connected disabilities?  The examiner should specifically address the Veteran's allegations that the medication prescribed for service-connected allergic rhinitis, or repetitive sneezing, caused the onset of low back pain or has aggravated the low back disability.  

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

